 Case 8:19-cv-03121-WFJ-AEP Document 6 Filed 01/02/20 Page 1 of 2 PageID 47




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

MELODEE MICHALARES-OWENS,
    Plaintiff,

vs.                                                 Case No.: 8:19-cv-3121-T-02AEP

GREENWOOD OF SC, INC., and 800A, LLC,
      Defendants.
____________________________________/

      PLAINTIFF’S CERTIFICATE OF INTERESTED PARTIES AND CORPORATE
                          DISCLOSURE STATEMENT

       Plaintiff MELODEE MICHALARES-OWENS, by and through the undersigned counsel,
hereby discloses the following pursuant to this Honorable Court’s Interested Persons Order:

        1.    The name of each person, attorney, association of persons, firm, law firm,
              partnership, and corporation that has or may have an interest in the outcome of this
              action – including subsidiaries, conglomerates, affiliates, parent corporations,
              publicly-traded companies that own 10% or more of a party’s stock, and all other
              identifiable legal entities related to any party in the case:

              MELODEE MICHALARES-OWENS, Plaintiff

              Layla K. McDonald, Esquire (Counsel for Plaintiff)
              Email: lmcdonald@mcdonaldandmincelaw.com
              Melissa Gilkey Mince, Esquire (Counsel for Plaintiff)
              Email: mmince@mcdonaldandmincelaw.com
              McDonald & Mince, PLLC
              801 West Bay Drive, Ste 113
              Largo, FL 33770
              Tel: 727-687-9707

              GREENWOOD OF SC, INC., Defendant

              800A, LLC, Defendant

        2.    The name if every other entity whose publicly-traded stock, equity, or debt may be
              substantially affected by the outcome of the proceedings:

              None known

        3.    The name of every other entity which is likely to be an active participant in the
              proceedings, including the debtor and members of the creditors’ committee (or
              twenty largest unsecured creditors) in bankruptcy cases:
 Case 8:19-cv-03121-WFJ-AEP Document 6 Filed 01/02/20 Page 2 of 2 PageID 48




               None known

       4.      The name of each victim (individual or corporate) of civil and criminal conduct
               alleged to be wrongful, including every person who may be entitled to restitution:

               Plaintiff seeks injunctive relief for alleged violations of the Americans with
               Disabilities Act and Florida Americans with Disabilities Accessibility
               Implementation Act, together with reasonable attorney’s fees, costs and related
               litigation expenses.

       I hereby certify that, except as disclosed above, I am unaware of any actual or potential

conflict of interest involving the district judge and magistrate judge assigned to this case, and will

immediately notify this Honorable Court in writing on learning of such conflict.

       Dated: January 2, 2020.

                                               _/s/__Layla K. McDonald, Esq.______
                                               Layla K. McDonald, Esquire / FBN: 11308
                                               Tel: 727-667-2269
                                               Email: lmcdonald@mcdonaldandmincelaw.com
                                               Melissa Gilkey Mince, Esquire / FBN: 564230
                                               Tel: 727-687-9707
                                               Email: mmince@mcdonaldandmincelaw.com
                                               MCDONALD & MINCE, PLLC
                                               801 West Bay Drive, Suite 113
                                               Largo, FL 33770

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the foregoing has been served in the manner described in
the Affidavit of Service of Process.


                                               _/s/_Layla K. McDonald_____
                                               Layla K. McDonald, Esq.
                                               FBN: 11308
